As filed with the Securities and Exchange Commission on December 9, 2014 Registration No. 333-198621 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Amendment No. 5) FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDOVEX CORP. (Exact name of registrant as specified in its charter) Nevada 46-3312262 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3279 Hardee Avenue Atlanta, Georgia 30341 (844) 633-6839 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Charles Farrahar Chief Financial Officer MEDOVEX CORP. 1735 Buford Hwy., Suite 215-113 Cumming, Georgia 30041 (844) 633-6839 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Harvey Kesner, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman FerenceLLP 61 Broadway, 32nd Floor New York, New York 10006 (212)930-9700 (212) 930-9725 (fax) Barbara A. Jones, Esq. Greenberg Traurig, LLP One International Place Boston, MA 02110 (617) 310-6000 (617) 310-6001 (fax) Joel Mayersohn, Esq. Roetzel & Andress, LPA 350 East Las Olas Blvd. Las Olas Centre II, Suite 1150 Fort Lauderdale, Florida 33301 (954) 462-4150 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box[X] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. [ ] Largeacceleratedfiler [ ] Acceleratedfiler[ ] Non-acceleratedfiler[ ] (Do not check if asmaller reporting company) Smallerreportingcompany[X] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per Share (1) Proposed maximum aggregate offering price (1) Amount of registration fee (2) Units, Each Consisting of One Share of Common Stock, $0.001 Par Value Per Share andOne Series A Warrant 1,600,000 units $ $ $ Shares of Common Stock Included as Part of the Units (3) 1,600,000 shares (4 ) (4 ) - Series A Warrants Included as Part of the Units 1,600,000 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants Included as Part of the Units (3)(5) 1,600,000 shares $ $ $ Units underlying the Representative’s Unit Warrant (“Representative’s Units”) (6) 83,478 units (4 ) (4 ) - Shares of Common Stock underlying the Representative’s Units (3) 83,478 shares $ $ $ Series A Warrants Included as Part of the Representative’s Units (7) 83,478 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants Included in the Representative’s Units (3)(5) 83,478 shares $ $ $ Total $ 21,404,519 $ 2,756.91 * Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the "Securities Act"). Includes the offering price of shares from the units that the underwriters have the option to purchase to cover over-allotments, if any. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Pursuant to Rule 416 under the Securities Act, the shares of Common Stock registered hereby also include an indeterminate number of additional shares of Common Stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. No registration fee pursuant to Rule 457(g) under the Securities Act. Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(g) under the Securities Act. The warrants are exercisable at a per share exercise price equal to 120% of the public offering price per unit. Estimated solely for the purpose of recalculating the registration fee pursuant to Rule 457(g) under the Securities Act, the proposed maximum aggregate offering price of the Representative's Units is $1,214,400 (which is equal to 6% of $20,240,000 ). 50% of all of the warrants included as part of the Representatives Warrant are exercisable at 120% of the public offering price per unit, and 50% of all of the warrants included as part of the Representative's Unit Warrant are exercisable at 165% of the public offering price per unit. *
